DETAILED ACTION
The response filed 11/30/20 is entered. Claims 2, 3, 13, 15, and 19-20 are canceled. Claims 21 and 22 are new. Claims 1, 4-12, 14, 16-18, 21, and 22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “However, polarizing mirror 2 in Nieuwkerk transmits polarized light not unpolarized light. As described in Nieuwkerk polarizing mirror 2 passes polarized light”.
As rejected below Nieuwkerk discloses a dielectric coating (Fig. 4, 2 polarizing mirror on a viewing side of a display 5; Par. 0023 polarizing mirror is a dielectric) operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating (Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light), the first portion of unpolarized light reflected being greater than the second portion of unpolarized light transmitted, wherein the first portion of unpolarized light reflected is in the range of 50% to 75% of the unpolarized light incident on the coating, and the second portion of unpolarized light transmitted is in the range of 50% to 25% of the unpolarized light incident on the coating (Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient 
The Applicant, secondly, argues “Moreover, the polarizing mirror 2 in Nieuwkerk is only mentioned with reference to a LCD display device not a touch-sensor device with a touch-sensor controller configured to detect and process change in capacitance in response to a touch-sensor input. Applicant's own background describes limitations of circular polarizers and why one would not want to use them in a touch sensor. See, Specification at [0005]. Absent an adequate rationale, a person of skill in the art would not have been motivated to combine Nieuwkerk with Chien or Polishchuk much less arrive at the claimed invention as recited in independent claims 1, 11, and 18.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nieuwkerk is only utilized to replace the dielectric coating of Polishchuk. Polishchuk is utilized for teaching the touch sensor device. As Nieuwkerk is utilized in a display device and has the improvement of image perception (Nieuwkerk Par. 0032) this improved image perception would also be applicable to the touch display of Polishchuk. Therefore, it is believed replacing the dielectric layer of Polishchuk with the dielectric layer of Nieuwkerk teaches the claimed subject matter.
The Applicant, lastly, argues “Dependent claim 10 was not listed as being rejected in the Office Action at sec. 6, page 3. Further, with respect to claim 10 the Office Action seems to admit that "Polishchuk and Nieuwkerk, do not disclose expressly the dielectric coating comprises a half-mirror coating..." (OA, sec. 7, p. 6.)”.
However, the language of the claim language was clearly discussed by referencing Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light. It is clear that this was a typographical error. The claim language was addressed regardless of the preamble of the statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polishchuk, US-20120044187 in view of Nieuwkerk, US-20080285128.
In regards to claim 1, Polishchuk discloses an apparatus (Par. 0002 touch screen), comprising: a display (Par. 0037 touch screen over display device); a first touch-sensor layer comprising a first plurality of conductive electrodes (Fig. 2, 2A, and 2C, 202 horizontal electrodes/wires) and a second plurality of conductive electrodes (Fig. 2, 2A, and 2C, 204 vertical electrodes/wires) disposed on a first substrate (Fig. 2, 2A, and 2C, 102 substrate) and which form touch-sensor nodes in spaces where the first and second plurality of conductive electrodes are configured to capacitively couple in response to a touch-sensor input (Par. 0040 capacitive sensor pattern); a dielectric coating operable to reflect a first portion of light incident on the dielectric coating and transmit a second portion of light incident on the dielectric coating (Fig. 2, 2A, and 2C, 205 insulated material layer); wherein the dielectric coating is disposed above the first touch sensor layer (Fig. 2, 2A and 2C, 205 insulated material layer above 202 when 102 is on top); wherein the dielectric coating is on a side of the first touch sensor layer opposite the display (Fig. 2, 2A and 2C, 205 insulated material layer above 202 when 102 is on top and opposite side of touch sensor layer 202 from upper substrate of 
Polishchuk does not disclose expressly, a dielectric coating operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating, the first portion of unpolarized light reflected being greater than the second portion of unpolarized light transmitted, wherein the first portion of unpolarized light reflected is in the range of 50% to 75% of the unpolarized light incident on the coating, and the second portion of unpolarized light transmitted is in the range of 50% to 25% of the unpolarized light incident on the coating.
Nieuwkerk discloses a display (Par. 0001 display mirror) comprising a dielectric coating (Fig. 4, 2 polarizing mirror on a viewing side of a display 5; Par. 0023 polarizing mirror is a dielectric) operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating (Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light), the first portion of unpolarized light 
At the time of the invention it would have been obvious to one of ordinary skill in the art that the insulated material layer of Polishchuk can be a polarizing mirror with 50% transmittance and reflectance as Nieuwkerk discloses. The motivation for doing so would have been improve image perception (Nieuwkerk Par. 0032).
Therefore, it would have been obvious to combine Nieuwkerk with Polishchuk to obtain the invention of claim 1.
In regards to claim 4, Polishchuk and Nieuwkerk, as combined above, disclose refractive indices of the dielectric coating, the first substrate, and the anti-reflective dielectric coating are substantially similar to each other (Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light).
	In regards to claim 5, Polishchuk and Nieuwkerk, as combined above, disclose the second plurality of conductive electrodes is disposed on a second substrate (Polishchuk Fig. 2, 2A, and 2C, 204 vertical electrodes/wires on 218 substrate).
In regards to claim 7, Polishchuk and Nieuwkerk, as combined above, disclose the anti-reflective coating is adjacently disposed on the first touch sensor layer 
In regards to claim 8, Polishchuk and Nieuwkerk, as combined above, disclose a third substrate is disposed between the dielectric coating and the first touch sensor layer (Polishchuk Fig. 2, 2A, and 2C, 203 anti-reflective dielectric coating layer, i.e. substrate).
In regards to claim 9, Polishchuk and Nieuwkerk, as combined above, disclose refractive indices of the dielectric coating and the first substrate are substantially similar to each other (Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light).
In regards to claim 10, Polishchuk and Nieuwkerk, disclose the dielectric coating comprises a half-mirror coating having one or more coating layers disposed above the first plurality of conductive electrodes to reduce display issues caused by light reflecting off the first plurality of conductive electrodes (Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light).
Claim(s) 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polishchuk, US-20120044187 and Nieuwkerk, US-20080285128, as combined above in regards to claim 1, in further view of Chien, US-20070159561.
In regards to claim 6, Polishchuk and Nieuwkerk, as combined above, disclose the sides of the first substrate having the first and second plurality of conductive electrodes are arranged along a path for unpolarized light passing from the dielectric coating through to the display (Polishchuk Fig. 2, 2A, and 2C, 203 anti-reflective 
Polishchuk and Nieuwkerk do not disclose expressly the second plurality of conductive electrodes is disposed on an opposite side of the first substrate from a side having the first plurality of conductive electrodes and the sides of the first substrate having the first and second plurality of conductive electrodes are arranged along a path for unpolarized light passing from the dielectric coating through to the display.
Chien discloses the second plurality of conductive electrodes is disposed on an opposite side of the first substrate from a side having the first plurality of conductive electrodes (Fig. 2 and 7, 250 dielectric coating circuits on opposite sides of a substrate)
At the time of the invention it would have been obvious to one of ordinary skill in the art that the conductive electrodes of Polishchuk can bel on opposite sides of a substrate as Chien discloses. The motivation for doing so would have been a design choice between dual layer capacitive electrode arrangement, which is simpler, than a single layer capacitive electrode arrangement. 
Therefore, it would have been obvious to combine Chien with Polishchuk and Nieuwkerk to obtain the invention of claim 6.
Claims 11-14, and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chien, US-20070159561, in view of Nieuwkerk, US-20080285128, in further view of Polishchuk, US-20120044187.
In regards to claim 11, Chien discloses a touch sensor device (Par. 0001 display panel with touch circuit) comprising: a dielectric coating operable to reflect a first portion of light incident on the dielectric coating and transmit a second portion of light incident 
Chien does not disclose expressly, a dielectric coating operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating, the first portion of unpolarized light reflected being greater than the second portion of unpolarized light transmitted, wherein the first portion of unpolarized light reflected is in the range of 50% to 75% of the unpolarized light incident on the coating, and the second portion of unpolarized light transmitted is in the range of 50% to 25% of the unpolarized light incident on the coating; an anti-reflective dielectric coating disposed between the dielectric coating and the one or more lines of conductive material.

At the time of the invention it would have been obvious to one of ordinary skill in the art that the polarizer of Chien can be a polarizing mirror with 50% transmittance and reflectance as Nieuwkerk discloses. The motivation for doing so would have been improve image perception (Nieuwkerk Par. 0032).
Chien and Nieuwkerk do not disclose expressly, an anti-reflective dielectric coating disposed between the dielectric coating and the one or more lines of conductive material.
Polishchuk discloses touch sensing electrodes (Fig. 2, 2A, and 2C, 202 and 204 horizontal and vertical electrodes/wires) which utilize an anti-reflection layer (Fig. 2C, 203 anti-reflective layer) to reduce the metal wiring visibility (Par. 0064 anti-reflecting dielectric coating reducing the visibility of electrodes), which is directly deposited on top 
At the time of the invention, it would have been obvious to one of ordinary skill in the art that the touching circuit layer of Chien could be replaced with the touch layer substrate and electrodes of Polishchuk (Fig. 2A and 2C, layers 102, 203, 204, 205 and 202 below the substrate.  As such, placing Polishchuk substrate 102 between antireflective layers 203 and the dielectric coating of Chien.  The motivation for doing so would have been reduce the visibility of the electrodes (Polishchuk Par. 0064).
Therefore, it would have been obvious to combine Nieuwkerk and Polishchuk with Chien to obtain the invention of claim 11.
In regards to claim 12, Chien, Nieuwkerk, and Polishchuk, as combined above, disclose the conductive material is selected from the group consisting of: metal, indium tin oxide, or carbon nanotubes (Chien Par. 0020 ITO).
In regards to claims 13, Chien, Nieuwkerk, and Polishchuk, disclose the first portion of light is in the range of 50% to 75%, and the second portion of light is in the range of 25% to 50% (Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light).
In regards to claim 14, Chien, Nieuwkerk, and Polishchuk, as combined above, disclose the one or more lines of conductive material comprises a first set of lines of conductive material and a second set of lines of conductive material disposed on opposite sides of the first substrate (Chien Fig. 2, 25 touching circuit layer is replaced; Polishchuk Fig. 2A and 2C, layers 102, 203, 204, 205 and 202 below the substrate; placing Polishchuk substrate 102 between antireflective layers 203 and the dielectric 
In regards to claim 16, Chien, Nieuwkerk, and Polishchuk, as combined above, disclose further comprising a cover disposed between the dielectric coating and the anti-reflective dielectric coating (Chien Fig. 2, 25 touching circuit layer is replaced; Polishchuk Fig. 2A and 2C, layers 102, 203, 204, 205 and 202 below the substrate; placing Polishchuk substrate 102 between antireflective layers 203 and the dielectric coating of Chien).
In regards to claim 17, Chien, Nieuwkerk, and Polishchuk, as combined above, do not disclose expressly wherein refractive indices of the dielectric coating, the cover, and the anti-reflective dielectric coating are substantially similar to each other.
At the time of the invention it would have been obvious to one of ordinary skill in the art that the transmittance and reflectance of the layers of Chien, Nieuwkerk, and Polishchuk can be chosen to achieve the light transmittance and reflectance desired. The motivation for doing so would have been to provide the desired optical output for the viewer, wherein similar refractive indices decrease internal reflection.
Therefore, it would have been obvious to combine with Chien, Nieuwkerk, and Polishchuk disclose the invention of claim 17.
In regards to claim 18, Chien discloses a touch screen for use with a display in ambient light (Par. 0001 display panel with touch circuit, which can be used in ambient light) device comprising: a dielectric coating operable to reflect a first portion of incident light and transmit a second portion of incident light incident (Fig. 2, 21 polarizer), the first portion of the light reflected being greater than the second portion of light 
Chien does not disclose expressly, a dielectric coating operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating, the first portion of unpolarized light reflected being greater than the second portion of unpolarized light transmitted, wherein the first portion of unpolarized light reflected is in the range of 50% to 75% of the unpolarized light incident on the coating, and the second portion of unpolarized light transmitted is in the range of 50% to 25% of the unpolarized light incident on the coating; an anti-reflective dielectric coating disposed between the dielectric coating and the one or more lines of conductive material.
Nieuwkerk discloses a display (Par. 0001 display mirror) comprising a dielectric coating (Fig. 4, 2 polarizing mirror on a viewing side of a display 5; Par. 0023 polarizing mirror is a dielectric) operable to reflect a first portion of unpolarized light incident on the dielectric coating and transmit a second portion of unpolarized light incident on the dielectric coating (Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light), the first portion of unpolarized light reflected being greater than the second portion of unpolarized light transmitted, wherein 
At the time of the invention it would have been obvious to one of ordinary skill in the art that the polarizer of Chien can be a polarizing mirror with 50% transmittance and reflectance as Nieuwkerk discloses. The motivation for doing so would have been improve image perception (Nieuwkerk Par. 0032).
Chien and Nieuwkerk do not disclose expressly, an anti-reflective dielectric coating disposed between the dielectric coating and the one or more lines of conductive material, a cover disposed between the dielectric coating and the anti-reflective dielectric coating; wherein refractive indices of the dielectric coating, the cover, and the anti-reflective dielectric coating are substantially similar to each other.
Polishchuk discloses touch sensing electrodes (Fig. 2, 2A, and 2C, 202 and 204 horizontal and vertical electrodes/wires) which utilize an anti-reflection layer (Fig. 2C, 203 anti-reflective layer) to reduce the metal wiring visibility (Par. 0064 anti-reflecting dielectric coating reducing the visibility of electrodes), which is directly deposited on top of the touch sensor layer (Fig. 2A and 2C, 203 anti-reflective layers on top of touch sensor layer 204).
At the time of the invention, it would have been obvious to one of ordinary skill in the art that the touching circuit layer of Chien could be replaced with the touch layer substrate and electrodes of Polishchuk (Fig. 2A and 2C, layers 102, 203, 204, 205 and 
Chien, Nieuwkerk, and Polishchuk do not disclose expressly wherein refractive indices of the dielectric coating, the substrate, and the anti-reflective dielectric coating are substantially similar to each other.
At the time of the invention it would have been obvious to one of ordinary skill in the art that the transmittance and reflectance of the layers of Chien, Nieuwkerk, and Polishchuk can be chosen to achieve the light transmittance and reflectance desired. The motivation for doing so would have been to provide the desired optical output for the viewer, wherein similar refractive indices decrease internal reflection.
Therefore, it would have been obvious to combine Nieuwkerk and Polishchuk with Chien to obtain the invention of claim 18.
In regards to claims 21 and 22, Chien, Nieuwkerk, and Polishchuk, disclose the dielectric coating comprises a half-mirror coating having one or more coating layers disposed above the first plurality of conductive electrodes to reduce display issues caused by light reflecting off the first plurality of conductive electrodes (Nieuwkerk Fig. 4, 2 polarizing mirror transmitting 50% of ambient light to the display 5 and reflecting 50% of the ambient light.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/16/21


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622